THIS was an action of replevin for two negro boys named Lewis and Sampson, and two negro girls named Kate and Phcebe. Plea property.
At the trial of this cause at the Assises, the Jury found by their special verdict, that Benjamin Parrott, of Talbot County, deceased, on the 18th of May, 1724, made his last will and testament, in which was the following bequest: “ I leave unto my wife four negroes during her natural *£ life; that is to" say, Acte, Alice, Moreah and Rose, and <c after her death to be divided between my seven children, “ Benjamin, Mary, Hannah, Eliza, Jane, Rebecca and £C William, ParrottP That the defendant Hannah, is the same person mentioned in the will' as one of the legatees. That the plaintiff after the death of the said Benjamin, *161about the month of February, 1729, intermarried with Jane, the widow and devisee of Benjamin, and lived married to her till the month of November, 1746, when she died. That negroes Sampson and Phcebe, in the declaration mentioned, are the issues of negro Moreah, mentioned in the will, and were born after the death of the said Benjamin and in the life-time of Jane, widow of said Benjamin, and during the marriage of the plaintiff and said Jane.
That negro Lewis, in the declaration mentioned, is the issue of negro Alice, mentioned in the will; and negro Kate, mentioned in the declaration, is the issue of negro Rose, mentioned in the will; and both Lewis and Kate were bom after the death of the said Benjamin, and during the life-time of the said Jane, his widow, and during the marriage of the plaintiff with her. That Jane, while she was sole and with the plaintiff her husband, from the death of the said Benjamin to the time of her death, held and possessed the negroes Kate, Moreah and Rose, (and likewise Alice, till the time that, the plaintiff sold her,) by-virtue of the devise made to her by the will. That Benjamin the devisor, besides the several negroes devised in the will, left a considerable personal estate, more and over and above, what was sufficient to pay and discharge all his debts. That the defendant Hannah, is one of the devisees mentioned in the will. That long before the defendant took and detained the negroes mentioned in the declaration, Jane, the widow of Benjamin, died.
That the defendant, one of the devisees, took and detained the negroes by virtue of the devise, and under the authority of the other children, devisees of the said Benjamin»
The Provincial Court gave judgment for the defendant. The plaintiff appealed to the Court of Appeals. The Court of Appeals in February Term, 1752, reversed the judgment of the Provincial Court.

See the case of Somerville v. Johnson, February Term, 1770.